In a child custody and visitation proceeding pursuant to Family *980Court Act article 6, the father appeals, as limited by his brief, from so much of an amended order of the Family Court, Orange County (Kiedaisch, J.), entered April 15, 2008, as, after a hearing, denied that branch of his cross petition which was, in effect, to modify a prior order of the same court entered July 25, 2006, awarding the mother sole legal custody of the subject child so as to transfer sole legal custody of the subject child to him, and the mother cross-appeals, as limited by her brief, from so much of the same order as granted that branch of the father’s cross petition which was, in effect, for makeup visitation.